Title: From Mary Smith Gray Otis to Abigail Smith Adams, 7 February 1812
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith



Washington, Feby. 7th 1812

I presume dear Mrs Adams, you know ‘ere this, that the “Star in the East,” who is to make the Palace tremble, is the Vice P— Why he is thus designated, I dont know. I should think his star was allmost sett & that he would be willing to have it go down in peace; rather than in the turmoil of politics: but I believe, the last spark, that is extinguished in the heart of Man, is ambition. Govenear Morris & De Witt Co— were here some time & it was thought by some, for Electioneering purposes, but I believe their object was to get a Canal from Lake Erie to Albany they did not how ever succeed. Mrs Morris was here with them. Did you ever hear any thing about her.?—
The proposed match, which is like to take place in our family, has indeed, given me great pleasure. He seems as if sent by Providence, to cheer the wounded heart, of my afflicted brother; & more than make up to H— a loss which she thought irreparable. Times are much changed dear Mrs A, since the days of Harriet Byron, when it was thought necessary to serve an apprenticeship, in the school of love; before the question was decided. But now, whether a freer intercours or more acute discernment, I cannot say, but things are much sooner brought to a close: that he should love in the three weeks, I do not wonder. & from the endearing epithets bestowed on him I should think, it might be reciprocal.—
We have pass’d our winter so far very agreeably, very domestic, a great many morning visits, but the distances are so great from those, whom we should like to be on a less ceremonious terms with, that we spend all our evengs: at home, with a few exceptions, such as a Ball at the British Ministers, & another at Mrs Taloe’s. I dont know whether you are acquanted with her, but she is a charming woman, & did she live within a reasonable distance we should often visit. We were strongly urged to attend the Drawing room, this week, as it was to be uncommonly brilliant, (a bride Mrs Sheffy) & all her attendants, with all the dashing Belles of the vicinity the most distinguished, are Madm Bonaparte & a Miss keating of Baltimore; but Mr O— has had a very severe cold, & tho allmost free from it, we did not think it prudent to go.—One charming woman, we have in our neighbourhood a Mrs Reed her husband is a Member from Marblehead; I never saw them, till we meet here, they are a great acquisition to us; being Yankeys, we assimilate better in our ideas of manners & things. She is such a woman as you would love. Mr Cranch’s family were well, when I last saw them, it is three weeks since, their eldest daughter, had been sick with a Pleurisy. Mrs Buchannan has been in the City we call’d to see her, she was much affected with seeing us, her spirits are very low, she mentioned receving a letter from you, says, she never felt so strong an attachment for any place as Boston. she was then going to Mrs Lowndes a sister of Mr B— who lives at Bladensburg, she mentioned also a brother who had just returnd, whether they are able or willing to do anything for her I do not know. I pity her very much.—It rejoices me very much to hear Mrs Smith is well enough to be in Boston I hope she will enjoy many years of health & happiness. You have ere this I hope, recovered your voice, so as to be able to give pleasure to your friends, but your Chit chat (I think it deserves a much better name) which as been so liberally dispensed out of your mothers basket.
Harriet wishes to know, what expressions she made use of, too “pungent,” She with Mary joins me in the most affectionate remembrances to all your family.
The earth still continues to shake under our feet. It is said a smart shock, was felt this morning between the hours of 4 & 5 several have been felt here, but none of our house have ever been sensible of feeling one. Many & great have been the judgments of heaven, the last year; what is further in store for us, God only knows, that we may be prepared for every event, / Prays Your Friend & Cousin
M Otis